—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting harassment, making threats and violating correctional facility correspondence procedures after it was determined that he was the author of a letter, sent to an IGA grocery store, wherein he threatened to “come into your store with shotguns and knives to shoot you all dead.” Petitioner pleaded guilty to all three charges, thereby precluding him from challenging the sufficiency of the evidence supporting the determination of his guilt (see Matter of Kalid v Farrell, 284 AD2d 603). Nonetheless, substantial evidence of petitioner’s guilt of the charged misconduct was presented at his disciplinary hearing in the form of the misbehavior report, the testimony of the correction counselor who prepared it and the taped confidential testimony that petitioner was neither confused nor psychotic at the time he wrote the threatening letter (see Matter of Rodriguez v Goord, 261 AD2d 740, 741, lv denied 93 NY2d 818). The remaining contentions raised by petitioner have been reviewed and found to be without merit.
Mercure, J.P., Peters, Carpinello, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.